106 F.3d 390
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re John H. LEA, Jr., Petitioner.
No. 96-575.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 23, 1997.Decided Jan. 31, 1997.

John H. Lea, Jr., Petitioner Pro Se.
Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
John H. Lea, Jr., a federal prisoner, brought this petition for writ of mandamus alleging that the district court had unduly delayed acting on a matter pending before it.  Lea alleges that he filed a 28 U.S.C. § 2255 (1994) motion in the United States District Court, Eastern District of Virginia, Alexandria Division in December 1994.  Lea did not submit any portion of the district court record to aid in understanding the matter set forth in the petition.  See Fed.  R.App. P. 21(a).  The Alexandria Division of the United States District Court for the Eastern District of Virginia has no record of any pending actions involving Lea before it, nor does it have any record of any action filed in December 1994.  We therefore deny the petition.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED